Title: From Thomas Jefferson to James Thomson Callender, 11 October 1798
From: Jefferson, Thomas
To: Callender, James Thomson


          
            Dear Sir
            Monticello Oct. 11. 98.
          
          Your favor of Sep. 22. came to hand only by our last post. I had before been informed through the channel of the newspapers of the insult committed on you. outrages against the laws may take place in every country, because in every country there are people of every character. but I hope it will appear in the issue that such a breach of the laws & hospitality of the state cannot be committed with impunity and that a proper proceeding has been instituted for that purpose. I wish I could at once have gratified your desire of getting into some temporary employment. in this part of the country there is little resource in either of the two lines you mention, of the compting house or instruction. the inhabitants of this quarter are entirely agricultural, employed mostly in raising tobacco,  and not enough at their ease to go beyond the first rudiments of education for their children. in the two little villages near me, Charlottesville & Milton, do not contain more than half a dozen families each. there are a store or two, a taylor, shoemaker &c. I should suppose Alexandria, Richmond or Norfolk the most likely to offer you a resource in business. but with these Genl. Mason is much better acquainted than I am, as I have not been a day in either of them these twenty years to make any stronger acquaintance at all. should any thing be procurable within my reach, I shall certainly apprise you of it with pleasure. in the meantime as you may have wants till you can settle yourself, I have desired Genl. Mason to draw on my correspondent at Richmond for 50. Dollars, which may be some aid for the moment. uninformed of the cause which occasioned you [to leave] Philadelphia I can only express my regret that any thing should have happened to withdraw you from the place where above all others you have it in your power to render services to the public liberty, and to add my hopes that the causes are not permanent, as the meeting you there in the ensuing winter would give real satisfaction to Dr. Sir
          Your most obedt. servt
          
            Th: Jefferson
          
        